Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-5, 10-12, 16-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Kohsaka (US4651542). Kohsaka fails to teach/disclose all of the limitations of independent claims 1, 17 and 18, including the following limitations of claim 1: “the water inlet is arranged on the cover body and faces towards the rotating direction of the barrel body during dehydrating, and the cover body forms the drainage channel together with the inner wall of the variable diameter segment in the form of encirclement”; similarly, the following limitations of claim 17: “each water inlet is arranged on the cover body and faces towards the rotating direction of the barrel body during dehydrating…the cover bodies form the drainage channels together with the inner walls of the variable diameter segments and the inner wall of the at least one connecting segment in the form of encirclement”; and the following limitations of claim 18: “the water inlet is arranged on the drainage pipeline and faces towards the rotating direction of the barrel body during dehydrating”. Further no other prior art of record was located that fairly suggested the claimed invention in whole or in part along with the requisite motivation for combination to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711